Notice of Pre-AIA  or AIA  Status
1. 	This communication is responsive to the continuation application filed on 09/24/2020. The present application is being examined under the pre-AIA  first to invent provisions. 

2. 	Claims 2-21 are pending. Claim 1 is cancelled. 

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

4. 	Claim 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jitcoff et. al. U.S. Publication No. 20120131497 published May 24, 2012 in view of Roth et al. U.S. Publication No. 20120169768 published July 5, 2012.

With regard to Independent claim 2,  Jitcoff teaches a portable electronic device comprising:
a display; and a processor configured to control to (See figure 10, Para 91-110)

display a first application screen of a first application in a full screen window on the display (See fig. 2b, a browser or application can be displayed in second window).

while the first application screen of the first application is displayed in the full screen window, receive a first input for displaying an icon display area, the icon display area including a plurality of execution icons that each correspond to a respective application (See Para 33-36, Jitcoff teaches the icon can be dragged into a fully displayed window . (See Fig. a). ;

based on receiving the first input for displaying the icon display area, display the icon display area over the first application screen of the first application displayed in the full screen window (See Fig. 30-31 and Fig. 4a, icon area Para 52-58). 

while the icon display area is displayed over the first application screen of the first application displayed in the full screen window, receive a first part of a second input that comprises a selection of an icon corresponding to a second application from the icon display area (See Para 41-58). The user can select from icon area (fig. 4A or Fig. 2E) and then select an icon to execute an application to be displayed. 

based on receiving a second part of the second input that comprises dragging the selected icon over the first application screen of the first application displayed in the full screen window and before receiving a third part of the second input that comprises releasing the selected icon at a location on the display, display a preview image of a multi-window that provides feedback indicating which of respective sides of the display the first application screen of the first application and a second application screen of the second application are to be displayed within the multi-window; and in response to the receiving of the third part of the second input that comprises the releasing of the selected icon at the location on the display, concurrently display the first application screen of the first application in a first window of the multi-window on a first side of the display and the second application screen of the second application in a second window of the multi-window on a second side of the display, wherein the second input is a continuous input sequentially including the first, second, and third parts of the second input. (See Para 30-58 and 60-65 and 76-90). Jitcoff teaches a continuous input by the user where they can drag an icon over the first full application and cause an activation of an application and preview can be displayed in a second window and where the second and first window are concurrently displayed (Para 37-38) and where the user can return the drag to the side of the display causing the second window to disappear to keep the preview or further perform operations in the window to make it remain. 

While Jitcoff teaches a icon bar at the side of the window (fig. 2e and 4a) that moves, Jitcoff is interpreted as allowing the user to drag an icon over the first window area while the user slides their finger from the side of the display and then releasing their finger. Nonethless, Jitcoff is silent as to the release of the icon limitation. However, the teachings of Roth are relied upon to show how the skilled artisan at the time of the invention would interpret a release of icon over an application area. 
Roth is analogous art to Jitcoff as being directed to user interfaces that have icon areas that can be dragged into a display area to activate applications (See Fig. 4a and 4b). Roth teaches  (fig. 9) the user can select an icon from zone 915 and drag it to area 920, going over a first display application displayed concurrently and into area 930 to cause it execute by releasing it. A preview of where it will be displayed is shown. The user releases (Para 114) the icon is executed in the area shown. Roth shows alternatively the menu lens can be activated 1012 that pops open allowing the user to select icons there from 1022, drag the icon over displayed applications and into an open area for execution in area 1040 and 1045 and 1050. (See Para 115-117). Roth teaches the user can drag icons and move them within the menu zone itself (Para 119 and fig. 12). Roth teaches fig. 12 that moving icons from one window to another the interface can be arranged by drag and release (See Fig. 12-17 Para 121-149). The combination of Roth and Jitcoff would result in the drag of Jitcoff icon and release of Roth icon into a window for execution in various ways. 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention having the teachings of Roth and Jitcoff in front of them to modify the icon drag process of Jitcoff with the drag and release of Roth to allow for an icon to be executed in a specific area or window. The motivation to combine Roth with Jitcoff comes from Roth to allow a user to move icons via a touch, hold and drag input function thereby rearranging the interface to their desired layout (Para 109, 114-119) 

With respect to dependent claim 3, Jitcoff teaches the portable electronic device wherein the processor is configured to: display the icon display area via a slide in effect over the first application screen of the first application displayed in the full screen window (See Fig. 9, Para 86-90 and Para 53-58, Fig. 4b). 

With respect to dependent claim 4,  Jitcoff teaches the portable electronic device wherein the processor is configured to display the preview image of the multi-window by displaying a visual feedback indicating that the second application screen of the second application is to be displayed in the second window of the multi-window on the second side of the display (See Para 34-36). 

With respect to dependent claim 5,   Jitcoff in view of Roth teaches the portable electronic device wherein the processor is configured to confirm a portion of the display corresponding to one of the first window and the second window of the multi-window where the selected icon is currently located through a location trace of the selected icon, and wherein the second window of the multi-window in which the second application screen of the second application is displayed is located in a portion of the display where the selected icon is released during the third part of the second input. (See Fig. 2e and 4a-4b Para 31-58 and Fig. 9). Jitcoff shows where the user touches in the second area is where the icon is activated. In combination with Roth, the window area Fig. 9 and 10 show the location of the icon release. 

With respect to dependent claim 6,  Jicoff teaches the portable electronic device wherein the processor is configured to discontinue the displaying of the icon display area, and concurrently display the first application screen of the first application in the first window of the multi-window on the first side of the display and the second application screen of the second application in the second window of the multi-window on the second side of the display in place of the first application screen of the first application displayed in the full screen window, in response to the selected icon being released during the third part of the second input while the preview image of a multi- window is displayed, and wherein the multi-window comprises first window and the second window that splits the display and the first application screen of the first application is displayed as an entire area in the first window of the multi-window and the second application screen of the second application is displayed as an entire area in the second window of the multi-window. (See Para 34-36 and 55-58, touch pad region allows for display of the windows in entirety after the user has released the icon to allow for a split screen arrangement Para 33). 


With respect to dependent claim 7,  as indicated in the above discussion Jitcoff in view of Roth teaches each element of claim 1 above. Jitcoff does not  expressly teach the portable electronic evice wherein the processor is configured to blank a region to which an icon is allocated in the icon display area when the selected icon is dragged away from the icon display area during the second part of the second input. However this limitation would have been obvious to the skilled artisan at the time of the invention in view of Roth because Roth shows the movement and presenting of a blank icon area when the icon is moved (compare Fig. 9 a-c) and the movement of icon 915 creating a blank space. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention having the teachings of Roth and Jitcoff in front of them to modify the icon drag process of Jitcoff with the drag and release of Roth to allow for an icon to be executed in a specific area or window. The motivation to combine Roth with Jitcoff comes from Roth to allow a user to move icons via a touch, hold and drag input function thereby rearranging the interface to their desired layout (Para 109, 114-119) 

With respect to dependent claim 8, as indicated in the above discussion Jitcoff in view of Roth teaches each element of claim 1 above. Jitcoff does not  expressly teach the portable electronic device wherein the processor is configured to discontinue the displaying of the icon display area after the selected icon is dragged away from the icon display area during the second part of the second input. However, this limitation would have been obvious to the skilled artisan at the time of the invention in view of Roth because Roth shows the movement and presenting of a blank icon area when the icon is moved (compare Fig. 9 a-c) and the movement of icon 915 creating a blank space. 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention having the teachings of Roth and Jitcoff in front of them to modify the icon drag process of Jitcoff with the drag and release of Roth to allow for an icon to be executed in a specific area or window. The motivation to combine Roth with Jitcoff comes from Roth to allow a user to move icons via a touch, hold and drag input function thereby rearranging the interface to their desired layout (Para 109, 114-119) 

With respect to dependent claim 9, Jitcoff teaches the portable electronic device wherein the processor, to discontinue the displaying of the icon display area, is configured to in response to the receiving of the third part of the second input, discontinue the displaying of the icon display area and concurrently display the first application screen of the first application in the first window of the multi-window on the first side of the display and the second application screen of the second application in the second window of the multi-window on the second side of the display (See Para 31-58). Jitcoff teaches the user can discontinue or return to the side of the display causing the icon area to disappear. In the alternative, Roth shows a lens area that disappears after use (fig. 4a and 4b).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention having the teachings of Roth and Jitcoff in front of them to modify the icon display area of Jitcoff to hide, as shown in Roth. The motivation to combine Roth with Jitcoff comes from Roth to allow a user to move icons via a touch, hold and drag input function thereby rearranging the interface to their desired layout (Para 109, 114-119) 

With respect to dependent claim 10,  Jitcoff teaches the portable electronic device wherein the first application screen of the first application is displayed corresponding to a size of the first window of the multi-window and the second application screen of the second application is displayed corresponding to a size of the second window of the multi- window (See Para 37-45, the user drags to change the size of the window area). 

With respect to dependent claim 11, Jitcoff teaches the portable electronic device wherein the first window of the multi-window and the second window of the multi-window are separated by a separator, and  	wherein the sizes of respective windows of the multi-window are changed according to a movement of the separator. (See Para 37-45, the user drags to change the size of the window area by moving the icon into the area). 


With respect to dependent claim 12, Jitcoff teaches the  portable electronic device wherein the processor is configured to respectively scale and display execution screens of the first and second applications corresponding to the sizes of respective first and second windows of the
multi-window. (See Para 37-45, the user drags to change the size of the window area by moving the icon into the area). 

With respect to dependent claim 13, Jitcoff teaches the portable electronic device of wherein the first side of the display is opposite the second side of the display (See Fig. 2a and 2b as a first side is opposite a second side). 

With respect to dependent claim 14, Jitcoff teaches the portable electronic device wherein the processor s configured to move the icon display area to another region of the display according to a user input. (See Fig.re 2a-2b and 4a-4b, where the user moves the icon from one area to another). 

With respect to dependent claim 15,  Jitcoff teaches the portable electronic device wherein the processor is configured to receive an input for executing a third application; display a third application screen of the third application within one of the first and second windows of the multi-window selected to display the third application screen; and process in a background an application previously displaying an execution screen within the selected window (See Fig. 2b and 3a as the user can execute multiple applications on the device). In the alternative, Roth shows multiple applications can be displayed simultaneously (See fig. 9a-c). 

With respect to dependent claim 16,  Jitcoff teaches the portable electronic device of claim 15, wherein the processor is configured to in response to receiving the input for executing the third application, comparing a number of currently displayed execution screens with a maximum number of displayable execution screens; determining whether the maximum number of displayable execution screens is currently displayed; and processing in the background the application previously displaying the execution screen within the selected window if the maximum number of displayable execution screens is currently displayed. (See Fig. 2b and 3a as the user can execute multiple applications on the device). In the alternative, Roth shows multiple applications can be displayed simultaneously (See fig. 9a-c). 


With respect to claims 17-21, claims 17-21 represent a method claims and a set of steps that comprise substantially similar subject matter as claims 1-16, thus are rejected along the same rationale.    



A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See table below

    PNG
    media_image1.png
    855
    652
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179